Citation Nr: 0023489	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected lumbar syndrome, post operative diskectomy 
and laminectomy of L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.

This appeal arose from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
lumbar syndrome, post operative diskectomy and laminectomy of 
L4-5 and L5-S1 and which assigned this disorder a 10 percent 
disability evaluation.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected lumbar syndrome, post 
operative diskectomy and laminectomy of L4-5 and L5-S1 is 
manifested by constant pain, an absent ankle jerk, limited 
range of motion and decreased sensation over the left foot, 
with little intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the service-
connected lumbar syndrome, post operative diskectomy and 
laminectomy of L4-5 and L5-S1 have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the instant case, the veteran's service medical records 
noted his complaints in January 1996 of low back pain, for 
which he had first sought treatment in October 1995 following 
a bending and lifting injury.  He was diagnosed with L4-5 
radiculopathy.  In November 1996, he noted that he had 
injured his back during a flight 30 days before.  A herniated 
nucleus pulposus (HNP) was diagnosed.  In April 1997, he 
underwent a partial laminectomy and diskectomy of the L4-5 
and L5-S1 levels for a HNP on the left side.  The remainder 
of his service medical records revealed extensive follow-up 
treatment for complaints of low back pain.

VA examined the veteran in December 1998.  He complained of 
chronic low back pain.  He indicated that he avoided bending 
and lifting whenever possible and frequently changed his 
position to accommodate his pain.  Prolonged standing or 
sitting and riding in a vehicle caused increased pain.  His 
pain would be worse in cold weather and he had leg cramps 
when he would lie down.  He described constant-type pain 
radiating out of the back down the left leg to the foot.  He 
also stated that he had intermittent shooting pain into the 
right leg.  He was on no medications and indicated that he 
had not sought treatment since there was nothing the doctors 
could do for him.  The objective examination noted that he 
moved somewhat slowly with a limp.  There was no spasm 
present but he had tenderness to palpation over the midline 
and left lower lumbar region.  Forward flexion was to 75 
degrees; extension was to 20 degrees; lateral bending was to 
15 degrees bilaterally; and rotation was to 40 degrees 
bilaterally.  All ranges of motion reportedly caused pain.  
Sitting straight leg raises were positive bilaterally, 
greater on the left.  He displayed a poor ability to heel/toe 
walk, with complaints of pain.  He was only able to do a 
partial squat.  The left ankle jerk was absent and he had 
generalized decreased pinprick sensation to the left foot in 
a stocking glove pattern.  The impression was chronic lumbar 
syndrome; history of HNP, post operative diskectomy.  The 
examiner commented that the veteran had weakness on strength 
testing of the left lower extremity.  It was also noted that 
pain could further limit functional ability during flare-ups 
or with increased use, but there was no feasible way to 
express this in terms of additional limitation of motion 
because this could not be determined with any degree of 
medical certainty.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for mild intervertebral disc syndrome 
(IDS).  Moderate IDS with recurring attacks warrants a 20 
percent disability evaluation and a 40 percent disability 
evaluation requires severe IDS with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).

After a careful review of the evidence of record, it is found 
that entitlement to a 60 percent disability evaluation for 
the service-connected lumbar syndrome, post operative 
diskectomy and laminectomy of L4-5 and L5-S1 is justified.  
The evidence indicates that the veteran suffers from 
pronounced IDS.  The VA examination indicated that he suffers 
from decreased sensation of the left foot, an absent ankle 
jerk and constant pain in the low back.  The examiner also 
noted that he had decreased strength of the left lower 
extremity.  Moreover, the evidence suggests that he 
experiences little intermittent relief (as is evidenced by 
his repeated complaints in service from April 1997 to his 
discharge in September 1998).  Therefore, based upon this 
evidence, it is found that a 60 percent disability evaluation 
for the veteran's condition is warranted.

In conclusion, it is found, after weighing all the evidence 
of record, and after resolving any doubt in the veteran's 
favor, that the evidence supports entitlement to a 60 percent 
disability evaluation for the service-connected lumbar 
syndrome, post operative diskectomy and laminectomy of L4-5 
and L5-S1.


ORDER

An evaluation of 60 percent for the service-connected lumbar 
syndrome, post operative diskectomy and laminectomy of L4-5 
and L5-S1 is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

